Citation Nr: 1527174	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied entitlement to the benefit sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is of record.    

The Board notes that the Veteran executed a power of attorney agreement (VA Form 21-22) with the American Legion in 1992.  He has more recently filed a VA Form 21-22 in favor with the Disabled American Veterans (DAV).  However, in a statement received in May 2015, he clarified that the American Legion was representing him on the claim in appeal status.  DAV would therefore appear to be representing him on claims for an increased rating for low back disability and entitlement to a total disability rating based upon individual unemployability (TDIU), which the subject of September 2014 rating decision.

A review of the record further shows that the Veteran filed a notice of disagreement (NOD) with the September 2014 rating decision that denied entitlement to a TDIU.  The filing of an NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the AOJ has since responded to the Veteran's NOD by inquiring as to the process by which the Veteran wished to resolve his appeal.  The Veteran responded by indicating that he wished for a decision review officer (DRO) to render a new decision on his case.  The AOJ acknowledged his response in a June 2015 letter and noted that a SOC would be provided to him if need be.  The Board thereby declines to take appellate jurisdiction over the TDIU issue at this time as it is clear the AOJ is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103(f), 20.200 (2014).  The matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

the Veteran has a current diagnosis of bilateral sensorineural hearing loss as shown in the August 2012 VA audiological examination report.  The Board concedes that the Veteran experienced acoustic trauma during his service in the infantry, as confirmed by his Form DD-214 Report of Separation.  The August 2012 VA audiologist stated that it is less likely than not that the Veteran's hearing loss is related to his military service.  The rationale was that the Veteran's hearing throughout service was normal, with only minor audiological shifts that he described as insignificant and standard deviations due to differences in testing environments.  

During the Travel Board hearing in November 2014, the Veteran stated that he was not given hearing protection in service for training as a machine gunner and that he always wore hearing protection after service.  

The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In other words, an opinion is needed to address whether the Veteran's post-service hearing loss is due to his in-service noise exposure.  

Additionally, in a statement dated in May 2015, the Veteran reported he was in receipt of Social Security Disability based on his "medical conditions."  However, these records are not associated with his claims file.  On remand, the RO must obtain the Veteran's Social Security Administration records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be associated with the claims file.

Also obtain and associate with the claims file any updated relevant VA treatment records.  After obtaining any necessary releases, obtain any relevant private treatment records identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed bilateral hearing loss.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral hearing loss was incurred in or as a result of noise exposure during active duty service.

The examiner is advised to accept the Veteran's in-service history of noise exposure without hearing protection.  Due consideration should also be given to the lay statements from the Veteran concerning the initial onset of his hearing loss (i.e., that he noticed it shortly after discharge) and that he wore hearing protection during all exposure to loud noise after service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




